SCHEDULE A Series of Professionally Managed Portfolios Annual Fee Rate as a Percentage of Average Daily Net Assets DSM Large Cap Growth Fund 1.00% for the first $500million, 0.90% on assets over $500million. DSM Global Growth Fund 0.90% for the first $500million, 0.80% on assets over $500million. PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the series listed on ScheduleA DSM CAPITAL PARTNERS LLC By:/s/ Eric W. Falkeis By:/s/ Stephen Memishian Name:Eric W. Falkeis Name:Stephen Memishian Title:President Title:Managing Partner As amended by Board Approval on March2, 2012 to add the DSM Global Growth Fund.
